DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 04/23/2020.
Claims 1-15 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US Pub. No. 2014/0366501 A1) in view of Weedon (US Pub. No. 2003/0160575 A1).

Claim 1, Goto in his teachings as shown in Fig.1-27 discloses a power supply device (100) supplied with power from a battery cell (See [0062]), comprising:
an output terminal (Fig.9, item #64) electrically connected to the battery cell via a discharge path (Fig.9, item #76);
a switching component (Fig.9, item #77) provided in the discharge path leading from the battery cell to the output terminal; and
a control part (Fig.9, item #74) which controls the switching component (See [0068]),
wherein the power supply device is configured to output a direct current voltage (Fig.9, item #76, 78) generated by the battery cell from the output terminal,
Although, the control part (77) temporarily turns off the switching component (77) (The supply circuit 72 adjusts the electric power supplied from the battery pack 100 to the electric motor 58 by using the electric power adjustment circuit 77 in accordance with a command from the controller 74 – See [0068]), however it doesn’t explicitly disclose:
the control part temporarily turns off the switching component with a predetermined frequency which is twice of a frequency of a commercial power supply. 
Nonethless, Weedon in his teachings as shown in Fig.1-Fig.8 disclose as shown by at least Fig. 5A where the pulsed output 100- which includes a series of output pulses 110, that are being temporarily switched off after 10 milliseconds a shown in the figure and operates in the predetermined frequency that range from 100 Hz through around 120 Hz (which is twice the frequency of a commercial frequency of 50-60 HZ) (See also [0039]).

As to Claim 2, Goto in view of Weedon disclose the power supply device according to claim 1, wherein the predetermined frequency is 100 Hz or 120 Hz (Weedon: See [0039]).
As to Claim 3, Goto in view of Weedon disclose the power supply device according to claim 1, wherein the control part is capable of switching the predetermined frequency between 100 Hz and 120 Hz (Weedon: See [0039]).
As to Claim 4, Goto in view of Weedon disclose the power supply device according to claim 1, wherein the control part changes a temporary off time of the switching component or a duty ratio of ON/OFF control of the switching component according to a voltage of the battery cell (See [0068]).
As to Claim 5, Goto in view of Weedon disclose the power supply device according to claim 4, wherein the control part increases the off time or reduces the duty ratio when a voltage of the battery cell within a predetermined voltage range is higher as compared with a case in which the voltage is lower (Based on the command from controller 74- See [0068]).
As to Claim 6, Goto in view of Weedon disclose the power supply device according to claim 4, wherein the control part switches an effective value of an output voltage of the power supply device between a case in which the voltage of the battery cell is in a first voltage range which is a predetermined value or more and a case in 
As to Claim 10, Goto in view of Weedon disclose an electric device which is operated by receiving power supply from the power supply device according to claim 1 (Electric power tools – See [0040]).
As to Claim 12, Goto in view of Weedon disclose the power supply device according to claim 1, comprising a plurality of battery pack mounting portions, wherein each of the battery pack mounting portions is configured to detachably mount a battery pack including the battery cell (See [0043]). 
As to Claim 14, Goto in view of Weedon disclose the power supply device according to claim 12, wherein the battery pack includes a plurality of first battery packs, and the plurality of first battery packs mounted on each of the plurality of battery pack mounting portions are configured to be connected in series (See [0062]).

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurz (US Pat. No. 5,869,954) in view of Weedon.
As to Claim 7, Kurz in his teachings as shown in Fig.1-4 discloses a power supply device capable of driving an electric device operating in a phase control manner (…phase control circuit is normally used for the purpose of power control. In such a circuit, a triac is connected in series to the load, i.e., usually, in electric hand tools, to the electric motor. The triac switches the network supply voltage or another chopped DC voltage, including a voltage provided with the help of storage batteries…See Col.1, Lines 19-24), however, it doesn’t explicitly disclose:

an output is temporarily stopped with a predetermined frequency which is twice of a frequency of a commercial power supply
Nonethless, Weedon in his teachings as shown in Fig.1-Fig.8 disclose as shown by Fig. 5A the pulsed output 100, which includes a series of output pulses 110, that results from mixing the DC voltage of the battery with a plurality of lower voltage pulse and the frequency of the output pulses 110 that range from predetermined 100 Hz through around 120 Hz (which is twice the frequency of a commercial frequency of 50-60 HZ) being temporarily switched off after 10 milliseconds (See also [0039]).
Therefore, it would have been obvious before the effective date of the instant application for the controller to control the switching component/driver with a predetermined frequency as thought by Weedon within the teachings of Goto in order to reduce the voltage seen by a load powered by the DC output (See [Abstract]).
As to Claim 8, Kurz in view of Weedon disclose the power supply device according to claim 7, wherein the predetermined frequency is 100 Hz or 120 Hz (Weedon: See [0039]).
As to Claim 9, Kurz in view of Weedon disclose the power supply device according to claim 8, wherein the predetermined frequency is capable of being switched between 100 Hz and 120 Hz (Weedon: See [0039]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Weedon and in further view of Kurz.
Claim 11, Goto in view of Weedon disclose the electric device according to claim 10, however, it doesn’t explicitly disclose:
wherein the electric device comprises a motor and drive the motor by a phase control method
Nonethless, Kurz in his teachings as shown in Fig.1-Fig.4 disclose that phase control circuit is normally used for the purpose of power control. In such a circuit, a triac is connected in series to the load, i.e., usually, in electric hand tools, to the electric motor. The triac switches the network supply voltage or another chopped DC voltage, including a voltage provided with the help of storage batteries (See Col.1, Lines 19-24)
Therefore, it would have been obvious before the effective date of the instant application to use a phase control method as thought by Kurz within the teachings of Goto and Weedon in order to permit an effective control of the power input (See Col.1, Lines 26-27).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurz in view of Weedon and in further view of Goto.
As to Claim 13, Kurz in view of Weedon disclose the power supply device according to claim 7, however, it doesn’t explicitly disclose:
a plurality of battery pack mounting portions, wherein each of the battery pack mounting portions is configured to detachably mount a battery pack including the battery cell
Nonethless, Goto in his teachings as shown in Fig.1-27 disclose that the electric circuit unit may be configured capable of electrically connecting the first and second 
Therefore, it would have been obvious before the effective date of the instant application to include a plurality of battery pack that are detachable as thought by Goto within the teachings of Kurz and Weedon so that the electric power tool can be used for a long period of time (See [0007]).
As to Claim 15, Kurz in view of Weedon and Goto disclose the power supply device according to claim 13, wherein the battery pack includes a plurality of first battery packs, and the plurality of first battery packs mounted on each of the plurality of battery pack mounting portions are configured to be connected in series (Goto: See [0062]).
Response to Arguments/Remarks
As to applicants arguments “…Nakano fails to disclose the feature of “the power supply device is configured to output a direct current voltage generated by the battery cell from the output terminal” as recited in Claim 1… Lastly, the reference Goto merely describes a plurality of battery packs (100) connected in series. As such, Goto clearly fails to disclose the above described features as recited in claim 1…”
In response to applicant’s arguments, in regards to Nakano reference, the arguments with respect to the previously presented claims 1-13 have been considered .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846